Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/21 has been entered.
This office action is in response to correspondence 04/06/21 regarding first action interview pilot program application 16/109,375, in which claims 1, 2, 5-7, 9, 10, 13-16, 19, and 20 were amended. Claims 1-7 and 9-20 are pending in the application and have been considered.


Response to Arguments
Applicant's arguments on pages 9-12 regarding the 35 U.S.C. 102(a)(2) rejections based on Kolavennu have been considered but are moot in view of the new grounds for rejection.

Claim Objections
In claim 1, lines 11-12, should “remote second computing devices” be “second remote computing devices”?
In claim 15, line 13, should “one or second more remote” be “one or more second remote”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolavennu (2018/0365567).

Consider claim 1, Kolavennu discloses a method, comprising: capturing voice input via a network microphone device (NMD) of a media playback system, the media playback system comprising one or more local network devices, including the network microphone device (e.g. Amazon Echo, [0035]), within a physical environment and one or more first remote computing devices (e.g. the servers hosting Wikipedia, [0022]), wherein the voice input comprises a request for media content (voice signal received by microphone 22, [0039], which may be a request to play music, [0023], received at music player, [0026]); transmitting the voice input from the NMD to one or more second remote computing devices associated with a voice assistant service for deriving intent information regarding the request for media content based at least on the voice input (device 14 transmits to knowledge management system 16, Fig 1, which includes virtual assistant, [0002]); receiving, at the media playback system, a response from the one or more remote second computing devices associated with the voice assistant service, wherein the response comprises the derived intent information (receiving a text based message from a speech recognition module that converts a spoken request into text, [0003], which may be a request to play music, [0023]); based at least in part on the derived intent information, requesting, via the media 
Kolavennu does not specifically mention requesting independent of the one or more second remote computing devices associated with the voice assistant service, media content information.
However, Kolavennu implies, or at least suggests requesting independent of the one or more second remote computing devices associated with the voice assistant service, media content information (“In some cases, some of the functionality of the knowledge management system 16 may reside within the Amazon Echo hands free speaker device, [0025], which includes KB interface, Figure 1 element 30). 
Hence the prior art includes each element claimed, although not necessarily in a single embodiment, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment.

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in the network device being able to query the knowledge bases on its own without using knowledge management system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolavennu by requesting independent of the one or more second remote computing devices associated with the voice assistant service, media content information.

Independent claims 9 and 15 contain features similar to those in claim 1, which are obvious in view of Kolavennu for similar rationale. (Long form rejection omitted since this is a first action interview pilot program application.)

Consider claim 2, Kolavennu discloses: transmitting, via the media playback system, a request for a voice response to the one or more second computing devices of the voice assistant service, wherein the request for the voice response is based at least on one of the first information and the second information; and receiving and playing back, via the media playback system, the voice response (the response is output through the output interface 32, which can be a speaker, [0024]). 

Consider claim 4, Kolavennu discloses the voice response identifies the first media content available via the first media content service, the first media content service, the second media content available via the second media content service, and the second media content service (both of the responses can be sequentially output, [0031]). 

Consider claim 5, Kolavennu discloses after transmitting the first and second information, (i) receiving, via the one or more first remote computing devices of the media playback system, a selection of media content related to the first information, (ii) transmitting a uniform resource identifier (URI) or uniform resource locator (URL) associated with the selection of media content from the one or more first remote computing devices of the media playback system to the NMD (e.g. weather.com, noaa.gov, [0023]) and (ii) requesting, via the NMD, the selection of media content, via the URI or URL, from the at least one third remote computing device of the first media content service for playback (for example, asking Alexa to play music, which can be done on Spotify or iTunes, ([0023-0025]). 

Consider claim 6, Kolavennu discloses, (i) after receiving the selection initiating the playback of the first media content, and (ii) after initiating the playback of the first media content, transmitting a request for a voice response to the one or more second remote computing devices of the voice assistant service (for example, when a song is currently playing and another voice query is received, Fig 3, [0024]). 


Dependent claims 10-14 and 16-20 contain features similar to those in claims 2-6 respectively, which are anticipated by Kolavennu for similar rationale. (Long form rejection omitted since this is a first action interview pilot program application.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                     04/19/21